PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/515,637
Filing Date: 18 Jul 2019
Appellant(s): R.J. Reynolds Tobacco Company



__________________
R. Flynt Strean
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/23/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/8/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrman (US 5,240,012) in view of Duc (US 2020/0196660).

Regarding claim 1, Ehrman discloses a smoking article having a disposable, detachable front end or active element (figure 1, reference numeral 102), which is considered to meet the claim limitation of a cartridge, and a reusable body (column 4, lines 35-42, figure 1, reference numeral 104), which is considered to meet the claim limitation of a holder. The active element is made from treated outer (figure 7, reference numeral 105) and inner wraps (figure 7, reference numeral 106), which are considered to meet the claim limitation of an outer housing, that hold a laminate tube by interference fit (column 4, lines 43-58, figure 7, reference numeral 112). It is therefore evident that the treated outer and inner wraps must be rigid since they would be otherwise unable to hold any components by interference fit. The active element contains a heat source (figure 9, reference numeral 120) and tobacco flavor producing elements (column 4, lines 43-58, figure 7, reference numeral 124) that forms an aerosol when hot gasses from the heat source pass over them (column 5, lines 1-8). The active element has a heat source end (column 5, lines 9-17, figure 7, reference numeral 118) and a second circular wall (figure 7, reference numeral 127) with holes therethrough (figure 7, reference numeral 128), which are considered to meet the claim limitation of an opening, located at the tobacco flavor producing elements end of the active element (column 4, lines 43-58). The heat source and tobacco flavor producing elements are separated by a first circular wall (column 4, lines 43-58, figure 7, reference numeral 126). Ehrman does not explicitly disclose the first circular wall being substantially nonporous.
Duc teaches an aerosol generating article comprising an aerosol forming substrate and a combustible heat source [0001] comprising a substantially air impermeable barrier between the combustible heat source and the aerosol forming substrate to isolate the airflow path from the combustible heat source [0079]. Isolation of the combustible heat source from the one or more airflow pathways to substantially prevent or inhibit temperature spikes, aerosol forming substrate combustion or pyrolysis, and aerosol composition changes [0093].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first circular wall with the impermeable barrier of Duc. One would have been motivated to do so since Duc teaches that isolation of the combustible heat source from the one or more airflow pathways to substantially prevent or inhibit temperature spikes, aerosol forming substrate combustion or pyrolysis, and aerosol composition changes.

Regarding claim 2, Ehrman discloses that the sleeve of active element has a main cylindrical member having an outer diameter (column 2, lines 17-30), indicating that the entire active element is cylindrical.

Regarding claim 3, Ehrman discloses that the heat source is a carbon heat source (abstract).

Regarding claim 4, Ehrman discloses that the tobacco flavor producing elements are in the form of tobacco pellets that take a rod form (column 5, lines 1-8, figure 8, reference numeral 124).

Regarding claim 6, Ehrman discloses that the holes through the second circular wall are in the form of multiple elongate slots (figure 9, reference numeral 128).

Regarding claim 9, Duc teaches that air is drawn into the cigarette through a plurality of air inlets arranged at the aerosol forming substrate to allow ambient air to be drawn into the article ([0169], figure 1, reference numeral 8). One of ordinary skill in the art would recognize that this change would be part of the combination of Ehrman and Duc since without it there would be no airflow path through the tobacco flavor producing elements to entrain the aerosol.

(2) Response to Argument
Appellant’s arguments have been fully considered but they are not persuasive. Appellant argues (a) that it would not be obvious to make Ehrman have a nonporous barrier wall since it would produce visible sidestream smoke, (b) that the combination of Ehrman and Duc relies on impermissible hindsight reasoning, (c) that all the appealed claims are allowable since claim 1 is allowable, and (d) that Ehrman does not disclose elongate slots.
Regarding (a), appellant argues that modifying Ehrman to have a nonporous barrier requires creating holes through the active element and/or the outside of the reusable body of Ehrman, and that this modification in turn results in sidestream smoke being emanating from the holes, which would contradict the principle that the device of Ehrman does not produce visible sidestream smoke (abstract). However, Ehrman contradicts this second assumption of appellant. Ehrman explicitly discloses that the tobacco pellets, which generate an aerosol when the device is used (column 5, lines 1-8), undergo pyrolysis, not combustion, and that there is therefore substantially no sidestream smoke (column 7, lines 1-14). In a similar vein Duc teaches that isolating the heat source from the aerosol generating portion of the cigarette substantially prevents or inhibits combustion. So there is no reason for one of ordinary skill in the art to believe that a modification of Ehrman, already designed to prevent combustion, in view of the teaching of Duc that isolating the combustible heat source such both combustion and pyrolysis are substantially inhibited would result in the generation of visible sidestream smoke. One of ordinary skill in the art would instead understand that the modifications would instead 
Regarding (b), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, one of ordinary skill in the art would have been motivated to modify Ehrman since Duc teaches that isolating the heat source and airflow pathway substantially prevents or inhibits temperature spikes, aerosol forming substrate combustion or pyrolysis, and aerosol composition changes.
Regarding (c), appellant’s arguments with respect to claims 2-4 and 9 are unpersuasive since they do not address any alleged flaws with the rejections of those claims specifically, but instead only argue that the claims are patentable since the rejection of the independent claim upon which they depend is improper. However, as set forth above, claim 1 is properly rejected. The rejection of claim 6 will be addressed further below since appellant presents a specific argument that that claim is allowable.
Regarding (d), appellant points to figure 13B of appellant’s specification to support the claim that the elongate slots have a cross sectional shape different than that of a generic hole (figure 13B, reference numeral 618). However, the term “elongate slot” is not specifically redefined by appellant’s specification to require that shape, nor does the claim specifically require that the slots have the rectangular cross-sectional shape shown in figure 13B. Indeed, appellant’s specification indicates that the elongate slots can have a rounded form (page 27, lines 2-5, figure 2, reference numeral 118). While the holes of Ehrman (figure 9, reference numeral 128) may not have an elongate cross-sectional shape, they are elongate since they are elongated in the length direction as they pass through the circular wall (figure 9, reference numeral 127). The specific shape of the opening does not appear to make a difference in the operation of the device since air is able to flow through both sets of holes/slots.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.E.S./Examiner, Art Unit 1747
Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747       
                                                                                                                                                                                                 
/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.